Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities: para. [0053], line 2 (2 places) and line 4, change “40T” to 41T”.  
Appropriate correction is required.
Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8, line 6, :a resin material having a thermal conductivity” should be “the resin material or another resin material having a thermal conductivity.”  This clarifies that the resin material can be the same or different resin material than the resin material of claim 1, line 4.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-7 and 9-10 are allowed.
Claim 8 would be allowable if rewritten or amended to overcome the claim objection, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The claims 1-10 are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure as in claim 1, comprising a coil case having a shape that fits with a housing part, the coil case being configured to house a coil; and a power semiconductor device disposed along a side wall of the coil case, wherein the power semiconductor device is pressed and fixed between a side wall of the housing part and the side wall of the coil case in a state where a heat dissipation surface of the power semiconductor device is in contact with the side wall of the housing part.  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said independent claim 1 and all claims dependent therefrom patentable over art of record.  
The closest references to the present invention are believed to be as follows: Stellmacher (DE 102008048977) discloses a coil case having a coil and a power semiconductor but fails to disclose the power semiconductor device is pressed and fixed between a side wall of the housing part and the side wall of the coil case in a state where a heat dissipation surface of the power semiconductor device is in contact with the side wall of the housing part.  These above listed references all lack the specific structure and arrangement in claims 1 or 10.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 6,549,409 discloses a coil case (214) having a coil (234) and a power semiconductor (226). JP H01-100488 and H02-68415 disclose a coil and a power semiconductor device on opposing sides of a heat dissipation member.  US 4,707,726, 4,972,294, 5,309,979, 5,313,701, 8,164,406, 10,624,244, 10,917,999, 11,195,648 and 2022/0061186 disclose power semiconductor devices fixed to a sidewall of a heat sink.  EP 2840580  discloses a coil and a power electronics disposed side by side to each other.  US 9,578,790 discloses a case having a coil and a power semiconductor device.  US 2015/0170817 discloses a coil in a coil case.
This application is in condition for allowance except for the following formal matters: 
Claims and Specification.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  7/16/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835